Citation Nr: 0807780	
Decision Date: 03/06/08    Archive Date: 03/17/08

DOCKET NO.  00-01 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1972 to June 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1999 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim of entitlement to service connection for 
PTSD.  In March 2003, the veteran testified before the Board 
in a hearing that was held at the RO.  In September 2006, the 
Board remanded the claim for additional development.


FINDING OF FACT

The veteran has been diagnosed with PTSD that is medically 
attributed to a stressor he experienced during his service.


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  For the showing of chronic disease 
in service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2007).  Service connection 
may also be granted for a disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (2007).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247 (1999); 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 3 Vet. App. 223 (1992).  The determination is 
based on an analysis of all the evidence of record and 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible.  Lay assertions of medical status do 
not constitute competent medical evidence.  Grottveit v. 
Brown, 5 Vet. App. 91 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (i.e., under the criteria of DSM-IV); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2007).  

When the evidence does not establish that a veteran is a 
combat veteran, his or her assertions of service stressors 
are not sufficient to establish the occurrence of such 
events.  Rather, the alleged service stressors must be 
established by official service record or other credible 
supporting evidence.  38 C.F.R. § 3.304(f); Pentecost v. 
Principi, 16 Vet. App. 124 (2002); Fossie v. West, 12 Vet. 
App. 1 (1998); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran 
v. Brown, 6 Vet. App. 283 (1994).

In this case, the veteran has not contended that he engaged 
in combat.  Accordingly, as a matter of law, a medical 
professional cannot provide supporting evidence that the 
claimed in-service event actually occurred based on a post-
service medical examination.  In addition, the veteran's own 
testimony, standing alone, will not be sufficient.  Moreau v. 
Brown, 9 Vet. App. 389 (1996).

If a post-traumatic stress disorder claim is based on in-
service personal assault, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to:  records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy tests 
or tests for sexually transmitted diseases; and statements 
from family members, roommates, fellow service members, or 
clergy.  Evidence of behavior changes following the claimed 
assault is one type of relevant evidence that may be found in 
these sources.  Examples of behavior changes that may 
constitute credible evidence of the stressor include, but are 
not limited to:  a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a post-traumatic 
stress disorder claim that is based on in-service personal 
assault without first advising the claimant that evidence 
from sources other than the veteran's service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing him or her 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence. VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  38 C.F.R. § 3.304(f)(3) 
(2007); Patton v. West, 12 Vet. App. 272 (1999); YR v. West, 
11 Vet. App. 393 (1998). 


Notably, in March 2005, the RO requested from the veteran the 
types of evidence described in C.F.R. § 3.304(f)(3).  In 
reply, the veteran submitted statements regarding the alleged 
personal assault.  The Board has relied upon the available 
evidence in determining if the alleged stressor can be 
corroborated.

The Board is mindful of the fact that veterans claiming 
service connection for disability due to in-service personal 
assault face unique problems documenting their claims.  Since 
assault is an extremely personal and sensitive issue, many 
incidents of personal assault are not officially reported, 
and victims of this type of in-service trauma may find it 
difficult to produce evidence to support the occurrence of 
the stressor.

Beyond the above, following the point at which it is 
determined that all relevant evidence has been obtained, it 
is the Board's principal responsibility to assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429 (1995); Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); 
Madden v. Gober, 125 F. 3d 1477 (Fed. Cir. 1997); Guimond v. 
Brown, 6 Vet. App. 69 (1993); Hensley v. Brown, 5 Vet. App. 
155 (1993).  In determining whether documents submitted by a 
veteran are credible, the Board may consider internal 
consistency, facial plausibility, and consistency with other 
evidence submitted on behalf of the claimant.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).

The Board is not required to accept an appellant's 
uncorroborated account of his active service experiences.  
Wood v. Derwinski, 1 Vet. App. 190 (1991).  It is also clear 
that the Board is not required to accept an appellant's 
statements regarding his alleged symptoms, including 
nightmares, flashbacks, and other difficulties he associates 
with active service, if the Board does not find the 
statements regarding the symptoms to be credible.

The veteran contends that he has PTSD as a result of a 
personal assault he experienced during Survival, Evasion, 
Resistance, and Escape (SERE) training.  He states that as a 
result of this personal assault he began to experience 
depression, anxiety, and nightmares, and that as a means of 
coping he heavily abused illicit substances.  He asserts that 
the psychiatric symptoms and substance abuse resulted in a 
decline in performance that ultimately led to his discharge 
from service.  He points to the documented decline in his 
performance evaluations as corroboration of his alleged 
stressor.

The veteran's service medical records reflect that following 
the date of the alleged personal assault he reported an 
increase in depression.  They do not, however, reflect 
specific complaints regarding the alleged personal assault.  
His service medical records do show that he was subject to 
disciplinary actions for being intoxicated while on duty, and 
for hostility directed toward the Chief of the squadron.  In 
July 1976 he was referred for psychiatric evaluation after 
acting with hostility toward his superiors.  The evaluation 
resulted in an impression of transient situational 
disturbance secondary to not being selected for Officer 
Candidate School and to disciplinary actions.  He was not 
diagnosed with PTSD or any other psychiatric disorder.

The veteran's service personnel records confirm that he 
completed SERE training in April 1975 and that his 
performance evaluations declined following the alleged 
personal assault.  His service personnel records do not 
document the alleged personal assault.

The record reflects that the veteran was initially diagnosed 
with and treated for PTSD related to an in-service personal 
assault in the mid-1980's.  He has continued to receive 
periodic treatment for PTSD since that time, with an increase 
in regularity of treatment following a 1995 exacerbation of 
his symptoms as a result of a motor vehicle accident.  
Treating clinicians have consistently related his diagnosis 
of PTSD to an in-service personal assault.

The veteran underwent VA examination in conjunction with his 
claim in June 2005 and April 2007, both with the same 
examiner.  On each examination, the examiner diagnosed the 
veteran with PTSD and provided a detailed rationale for 
relating the diagnosis to the reported in-service personal 
assault.

The veteran's account of the stressor that resulted in his 
PTSD has been consistent without exception.  However, in June 
2006 VA requested the opinion of a specialist in effort to 
determine whether various inconsistencies in the veteran's 
history weighed against a finding that the alleged in-service 
personal assault resulted in his current diagnosis of PTSD.  
The specialist conducted a thorough review of the veteran's 
entire claims file and determined that a diagnosis of PTSD 
related to the in-service personal assault was appropriate.  
Additionally, the specialist provided a detailed explanation 
as to why facts that may on their face be perceived as 
inconsistent and as weighing against the veteran's claim, 
when viewed in relation to his history as a whole, were not 
in fact inconsistent with a diagnosis of PTSD based upon the 
claimed in-service personal assault.  

Despite that the veteran's personal assault stressor is not 
documented in his service records, the Board finds that the 
veteran's credible testimony along with the contemporaneous 
evidence demonstrating substance abuse, behavior problems, 
and a decline in performance, where none of these problems 
existed prior to the alleged assault, combined with the 
medical evidence that found the veteran's history 
demonstrative of an in-service personal assault with 
resulting PTSD, are sufficient to corroborate the occurrence 
of the in-service personal assault.  Additionally, medical 
professionals have determined that the personal assault the 
veteran experienced is of the very nature of that 
contemplated in the regulations regarding service connection 
for PTSD based upon personal assault.  38 C.F.R. § 
3.304(f)(3).  This evidence, combined with the numerous 
positive opinions finding a relationship between the 
veteran's current diagnosis of PTSD and the in-service 
personal assault, and the lack of any negative evidence, 
support the award of service connection for PTSD.

Therefore, resolving the benefit of the doubt in favor of the 
veteran, the Board finds that it is as likely as not that the 
veteran has PTSD as a result of an in-service personal 
assault.  Therefore, the criteria for service connection for 
PTSD are met and service connection for PTSD is granted.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


Duties to Notify and Assist the Appellant

In light of the favorable disposition, the Board finds that a 
discussion as to whether VA's duties to notify and assist the 
veteran have been satisfied is not required.  The Board finds 
that no further notification or assistance is necessary, and 
that deciding the appeal at this time is not prejudicial to 
the veteran.


ORDER

Service connection for PTSD is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


